People v Lawless (2015 NY Slip Op 08760)





People v Lawless


2015 NY Slip Op 08760


Decided on November 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2014-03562
 (Ind. No. 193/12)

[*1]The People of the State of New York, respondent,
v Justin Lawless, appellant.


Richard M. Langone, Garden City, N.Y., for appellant.
Madeline Singas, Acting District Attorney, Mineola, N.Y. (Donald Berk of counsel; Sarabeth Rangiah on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Nassau County (Prager, J.), rendered March 6, 2014, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The decision whether to permit a defendant to withdraw a plea of guilty, as well as the nature and extent of the fact-finding inquiry, rests largely within the sound discretion of the court and generally will not be disturbed absent an improvident exercise of discretion (see CPL 220.60[3]; People v Brown, 14 NY3d 113, 116; People v Smith, 123 AD3d 950). Here, the County Court did not improvidently exercise its discretion in denying the defendant's two motions to withdraw his plea of guilty, without a hearing (see People v Smith, 123 AD3d 950; People v DeBenedetto, 120 AD3d 1428, 1429). The record establishes that the defendant's plea of guilty was knowingly, voluntarily, and intelligently entered. Contrary to the defendant's contention, the waiver of indictment was valid, as his waiver of indictment and his prosecution by superior court information satisfied all of the requirements of the New York Constitution and CPL article 195 (see NY Const, art I, § 6; CPL 195.10, 195.20; People v Pierce, 14 NY3d 564, 567-568; People v Gramola, 102 AD3d 810). Furthermore, the defendant did not demonstrate that the prosecutor made an affirmative misrepresentation about the strength of the People's case, and any misapprehension by the defendant as to the nature of the evidence against him was not a sufficient ground to vacate his plea (see People v Jones, 44 NY2d 76, 80-83; People v Smith, 105 AD3d 1065, 1066).
LEVENTHAL, J.P., ROMAN, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court